Exhibit 10.64

 

COMMERCIAL LEASE

 

                This Commercial Lease (“lease agreement”) is made and entered
into as of this 1st day of January 2008 (“Effective Date”) by and between
WILLIAM L. CAVIN  (“Landlord”) and MCFSA, LTD. (“Tenant”).

 

1.             GRANT OF LEASED PREMISES.     In consideration of the obligation
of Tenant to pay basic rentals and in consideration of the other terms and
provisions of this lease agreement, Landlord hereby leases to Tenant during the
Term, subject to the terms and provisions of this lease agreement, that certain
real property with commercial building and other improvements known as 7823
Fortune Drive, Bexar County, Texas (“leased premises”).

 

2.             TERM.   The primary term of this lease agreement shall be three
(3) months commencing on the Effective Date above, and ending at 11:59 p.m.
local time on the day preceding the 3-month anniversary of the Effective Date. 
(See paragraph 7 “Holding Over” below).

 

3.             OPTIONS TO EXTEND TERM.         Not applicable.

 

4.             UTILITIES/WASTE REMOVAL.      Electricity, water and sewer
utilities, waste removal services and dumpster services are currently in
Landlord’s name and shall be paid by Landlord during the Term, but Tenant shall
reimburse Landlord for all such utility, waste removal and dumpster charges
provided to the leased premises within ten (10) days of Landlord’s invoice for
same accompanied by a copy of the actual billing from the service provider.

 

5.             RENTAL.               Tenant agrees to pay and shall pay Landlord
at Landlord’s offices in San Antonio, Bexar County, Texas, (see paragraph 32
below) or at such other place Landlord shall designate from time to time in
writing, as basic rental for the leased premises, the sum of $2,000.00 per
month, payable without demand in advance on or before the first day of the
primary term and each additional month of the primary term.  Rent received after
the fifth day of the month shall be deemed delinquent.  If rent is not received
by Landlord by the fifth of each month, Tenant shall pay a late charge of
$50.00.

 

6.             TAXES.                 Landlord shall pay all real property taxes
assessed against the leased premises. Tenant shall pay all personal property
taxes assessed against Tenant’s equipment stored or placed on the leased
premises.

 

7.             HOLDING OVER.                 Failure of Tenant to surrender the
leased premises at the expiration of the 3-month primary term of this lease
agreement constitutes a holding over which shall be construed as a tenancy from
month-to-month at a rental equal to $3,000 per month during the holdover period,
payable to Landlord in advance on the first day of each such month of the
holdover period.

 

8.             USE OF LEASED PREMISES.            Tenant shall use the leased
premises for operation of its FireQuest alarm business purchased from
FireQuest, Inc., the former occupant of the leased premises.

 

1

--------------------------------------------------------------------------------


 

9.             SECURITY DEPOSIT.         Not applicable.

 

10.           CONDITION OF PREMISES.             Tenant has examined and accepts
the leased premises in an “as is” condition as complete and suitable for the
purposes for which the same are leased.  Tenant hereby releases Landlord from
all liability or responsibility for defects, latent or otherwise, contained in
the leased premises.

 

11.           MAINTENANCE AND REPAIRS.    Tenant shall, at its sole cost and
expense, keep and maintain the leased premises in clean and sanitary order and
condition.  At the termination of this Lease, Tenant shall deliver the leased
premises in good order and condition, reasonable wear and tear excepted.

 

12.           ALTERATIONS.  Alterations, additions, and improvements may only be
made with the prior written consent of Landlord, which consent shall not be
unreasonably withheld.  Any damage caused by the installation or removal of
trade fixtures shall be repaired at Tenant’s expense prior to the expiration of
the lease term.  All alterations, improvements, additions, and repairs made by
Tenant shall be made in good and workmanlike manner.

 

13.           SECURITY FOR LEASED PREMISES.             Landlord shall have no
liability whatsoever to Tenant, its employees, patrons, visitors, agents or
contractors for personal injury, property damage or property loss occasioned by
criminal acts or entry by any person or persons into the leased premises. 
Landlord and Tenant acknowledge that sole responsibility and liability for the
security, safety and/or well-being of Tenant’s employees, patrons, visitors,
agents or contractors, or their personal property, shall lie with Tenant.  
Tenant agrees to defend, indemnify and hold Landlord and its employees, agents
and contractors harmless from any claims or damages incurred as a result of
Tenant’s failure to strictly comply with the provisions of this paragraph.

 

14.           TENANT INSURANCE.     During the entire Term of this lease
agreement, the Tenant shall, at the Tenant’s sole cost and expense, but for the
mutual benefit of Landlord and Tenant, maintain general public liability
insurance with personal injury endorsement against claims for personal injury,
death or property damage occurring in, upon or about the leased premises.  All
of such policies of insurance shall be issued in the name of Tenant and Landlord
and for the mutual and joint benefit and protection of the parties, and such
policies of insurance or copies thereof shall be delivered to the Landlord prior
to occupancy by Tenant and shall provide that cancellation shall not be
effective until thirty (30) days after notice to Landlord.

 

15.           TENANT’S WAIVER OF SUBROGATION.    Tenant waives its claims as to
and releases Landlord, its agents, officers and employees, for any loss or
damage that may occur which is covered by the insurance described herein,
including extended coverages and endorsements, and further agrees to notify its
insurance carriers of this waiver so as to cause the respective policies of
insurance to be properly endorsed, if necessary, to prevent invalidation of the
insurance coverage by reason of this waiver of subrogation.  Upon execution of
this lease agreement and at any time upon reasonable request hereafter, Tenant
shall provide Landlord with a certificate evidencing the foregoing insurance
coverage.

 

16.           COMPLIANCE WITH LAWS, REGULATIONS AND LANDLORD RULES.           
Tenant shall, at its own expense, fully comply with all laws, orders, and
requirements of all governmental

 

2

--------------------------------------------------------------------------------


 

entities (federal, state, county or city) with reference to the use and
occupancy of the leased premises.

 

17.           ASSIGNMENT AND SUBLETTING.                Tenant shall not
voluntarily or by operation of law assign this lease nor sublet the leased
premises or any interest therein without first obtaining the written consent of
Landlord, which consent may be arbitrarily withheld.

 

18.           DEFAULT BY TENANT.    The following shall be deemed to be events
of default by Tenant under this lease agreement:  (1) Tenant shall fail to pay
when due any installment of rental or any other payment required pursuant to
this lease agreement; (2) Tenant shall file a petition or be adjudged bankrupt
or insolvent under any applicable federal or state bankruptcy or insolvency law
or admit that it cannot meet its financial obligations as they become due, or a
receiver or trustee shall be appointed for all or substantially all of the
assets of Tenant;  (3) Tenant shall make a transfer in fraud of creditors or
shall make an assignment for the benefit of creditors; (4) Tenant shall do or
permit to be done any act which results in a lien being filed against the leased
premises and Tenant shall fail to bond around such lien within 20 days
thereafter; (5) the liquidation, termination, dissolution or (if the Tenant is a
natural person) the death of Tenant; or (6) Tenant shall be in default of any
other term, provision or covenant of this lease agreement, other than those
specified in subparts (1) through (5), above, and such default is not cured
within ten (10) days after written notice thereof is received by Tenant.

 

19.           REMEDIES FOR TENANT’S DEFAULT.        Upon the occurrence of any
event of default set forth in this lease agreement.  Landlord may terminate this
lease agreement, in which event Tenant shall immediately surrender the leased
premises to Landlord, and if Tenant fails to surrender the leased premises,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, enter upon and take possession of the leased
premises, by picking or changing locks if necessary, and lock out, expel or
remove Tenant and any other person who may be occupying all or any part of the
leased premises without being liable for any claim for damages.  Tenant agrees
to pay on demand the amount of all loss and damage which Landlord may suffer for
any reason due to the termination of this lease agreement under this Section,
including (without limitation) loss and damage due to the failure of Tenant to
maintain and/or repair the leased premises as required hereunder and/or due to
the inability of Landlord to relet the leased premises on satisfactory terms or
otherwise.

 

20.           DEFAULT BY LANDLORD.              If Landlord defaults in the
performance of any term, covenant or condition required to be performed by
Landlord under this lease agreement, Landlord shall have thirty (30) days
following the receipt of written notice from Tenant specifying such default to
commence to cure such default, provided that if Landlord has commenced actions
to cure such default within said thirty (30) day period, Landlord shall have all
reasonable and necessary time to complete such cure.  If any utility services
provided by Landlord are interrupted for any reason, Landlord shall not be
liable in any respect for damages to the person or property of Tenant or
Tenant’s employees, agents, contractors, patrons and invitees.

 

21.           INDEMNIFICATION OF LANDLORD.           Landlord and its employees
and agents shall have no liability whatsoever to Tenant or to Tenant’s
employees, agents, contractors, patrons, visitors, invitees or any other persons
and Tenant hereby waives all claims against Landlord for any injury to any of
such persons or for any damage to their goods, wares, merchandise or other

 

3

--------------------------------------------------------------------------------


 

personal property on or about the leased premises from any cause or reason and
at any time.  Tenant agrees to defend, indemnify and hold Landlord and its
employees, agents and contractors harmless from any and all claims or damages
incurred by Landlord or any other person for personal injury or damage to the
goods, wares, merchandise or personal property of Landlord or such other person
arising directly or indirectly from the use of the leased premises by Tenant or
Tenant’s agents, employees, agents, contractors, patrons, visitors or invitees,
from the failure of Tenant to keep the leased premises in a clean, good
condition and repair, or from the failure of Tenant to strictly comply with the
covenants contained in this lease agreement.  Tenant further agrees to defend,
indemnify and hold Landlord and its employees, agents, contractors and invitees
harmless from any and all damages or expenses of whatever kind arising out of or
caused by a burglary, theft, vandalism, malicious mischief or other illegal acts
performed in, at or from the leased premises.

 

22.           BROKER’S FEE.   Tenant warrants that it has had no dealings with
any real estate broker or agents in connection with the negotiation of this
lease and it knows of no other real estate broker or agent who is entitled to a
commission in connection with this Lease.

 

23.           RIGHT OF ENTRY.              Landlord shall have the right during
normal business hours to enter the demised premises: a) to inspect the general
condition and state of repair thereof; b) to make repairs required or permitted
under this lease; c) to retrieve tools and other personal property of Landlord
stored at the lease premises; d) to retrieve records of FireQuest, Inc. stored
at the lease premises; or e) for any other reasonable purpose.

 

24.           TIME OF ESSENCE.            Time is expressly declared to be of
the essence in this lease.

 

25.           BINDING ON HEIRS AND ASSIGNS.              Subject to the
provisions of this lease pertaining to assignment of the Tenant’s interest, all
provisions of this lease shall extend to and bind, or inure to the benefit not
only of the parties to this lease but to each and every one of the heirs,
executors, representatives, successors and assigns of Landlord or Tenant.

 

26.           RIGHTS AND REMEDIES CUMULATIVE.    The rights and remedies by this
lease agreement are cumulative and the use of any one right or remedy by either
party shall not preclude or waive its right to use any or all other remedies. 
Said rights and remedies are given in addition to any other rights the parties
may have by law, statute, ordinance or otherwise.

 

27.           TEXAS LAW TO APPLY.  This agreement shall be construed under and
in accordance with the laws of the State of Texas, excluding conflict of laws
provisions.

 

28.           SEVERABILITY.  In case any one or more of the provisions contained
in this agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof and this agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

 

29.           PRIOR AGREEMENTS SUPERSEDED.            This agreement constitutes
the sole and only agreement of the parties to this lease and supersedes any
prior understandings or written or oral agreements between the parties
respecting the subject matter of this lease.

 

4

--------------------------------------------------------------------------------


 

30.           AMENDMENT.              No amendment, modification or alteration
of the terms hereof shall be binding unless it is in writing, dated subsequent
to the date hereof, and duly executed by the parties.

 

31.           ATTORNEY’S FEES.  Any signatory to this lease agreement who is the
prevailing party in any legal proceeding against any other signatory brought
under or with relation to this lease agreement or this transaction shall be
additionally entitled to recover court costs, reasonable attorney fees, and all
other out-of-pocket costs of the litigation, including deposition, travel and
witness costs, from the nonprevailing party.

 

32.           NOTICES.              Any demand, notice or request provided for
by this lease agreement shall be in writing, addressed to the party to whom
notice is to be given, and shall be considered as having been made (i) if by
hand delivery or facsimile upon receipt, or (ii) if my mail, three (3) days from
the date of the placing of said notice in the United States Mail Service,
certified mail, return receipt requested, addressed and postage prepaid, to the
addresses shown herein below:

 

5

--------------------------------------------------------------------------------


 

To the Landlord:

 

Fire Quest, Inc.

 

 

7823 Fortune Drive

 

 

San Antonio, TX 78520

 

 

Attn: William L. Cavin

 

 

 

To the Tenant:

 

MCFSA, LTD.

 

 

12903 Delivery Drive

 

 

San Antonio, TX 78247

 

 

Attn: Sam Youngblood

 

 

Facsimile: 210-495-5613

 

 

E-mail: syoungblood@isidet.com

 

 

 

EXECUTED as of the Effective Date.

 

 

 

 

 

 

 

 

“Landlord”

 

 

 

 

 

 

 

 

 

WILLIAM L. CAVIN

 

 

 

 

 

 

 

 

 

“Tenant”

 

 

 

 

 

 

MCFSA, LTD.

 

 

By:  Metroplex Commercial Fire and Security
Alarms, Inc.

 

 

Its: Sole General Partner

 

 

 

 

 

By:

 

 

 

Name: Sam Youngblood

 

 

Title: CEO

 

6

--------------------------------------------------------------------------------


 

[Signature Page to Commercial Lease]

 

7

--------------------------------------------------------------------------------